Citation Nr: 0528796	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  03-09 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation benefits pursuant to the criteria 
of 38 U.S.C.A. § 1151 (West 2002) for a left forearm 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel

INTRODUCTION

The veteran-appellant served on active duty from June 1965 to 
June 1967.

When this matter was last before the Board of Veterans' 
Appeals (Board) in April 2004, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan for additional development and 
readjudication.  Following the completion of the requested 
development, a supplemental statement of the case was issued 
in May 2005, and the case was returned to the Board for 
further appellate review.

It is noted for the record that in his substantive appeal 
filed in April 2003, the veteran had requested a hearing in 
Washington D.C. before a Veterans' Law Judge at the Board.  A 
hearing was scheduled in March 2004.  Although the veteran 
was provided notice of that hearing, he failed to appear.   


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim.  All evidence 
necessary for review of the issue considered herein on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to that 
claim and the evidence necessary to substantiate it.

2.  The probative and competent evidence establishes that the 
veteran does not currently have a left forearm disorder 
related to his VA surgeries in September 1991 or May 1992, or 
otherwise.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a left 
forearm disorder due to surgery by VA have not been met.  38 
U.S.C.A. §§ 1151, 5100, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.358 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a left 
forearm disorder that he claims was due to negligent surgery 
performed by VA physicians.  He alleges that he currently 
experiences pain and discomfort because a metal substance was 
left in his arm, and that VA has covered up the incident.  He 
also alleges that he has been in receipt of Social Security 
benefits based at least partly upon his left forearm 
condition.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
set out the legal and regulatory criteria and analyze the 
appellant's claim.

Veterans Claims Assistance Act 
VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2004).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that VA 
provided the veteran with a copy of the November 2001 rating 
decision, February 2003 statement of the case, April 2004 
Board remand, and April 2005 supplemental statement of the 
case, which included a discussion of the facts of the claim, 
notification of the basis of the decision, and a summary of 
the evidence used to reach that decision.  The February 2003 
statement of the case provided the veteran with notice of all 
the laws and regulations pertinent to his claim and those 
pertinent to the implementation of the VCAA.  

Further, in correspondence dated in April 2004, the RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to his claim, including which 
portion of the information and evidence was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  The 
VCAA notice advised the veteran of what the evidence must 
show to establish entitlement to disability benefits under 
38 U.S.C.A. § 1151.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) handed down 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In Pelegrini II, the Court reaffirmed that the enhanced 
duty to notify provisions under the VCAA should be met prior 
to an initial unfavorable agency of original jurisdiction 
(AOJ) decision on the claim.  In the instant appeal, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the notice 
provided to the veteran in April 2004 was not given prior to 
the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

The Board also notes that the April 2004 VCAA notice 
contained a specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim.  38 C.F.R. § 3.159(b)(1) (2004).  Although the 
foregoing notice letter had post-dated the initial rating 
action, prior development notice to the veteran can be 
considered satisfactory since it properly conveyed to the 
veteran the essence of the regulation.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Moreover, throughout the course of this appeal, the RO asked 
the veteran for all the information and evidence necessary to 
substantiate his claim - that is, evidence of the type that 
should be considered by VA in assessing his claim.  A 
generalized request in the initial VCAA notice for any other 
evidence pertaining to the claim would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" prior to the initial 
adjudication did not harm the veteran, and it would be 
legally proper to render a decision in the case without 
further notice under the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran a pertinent VA examination in June 2004.  
This examination was conducted pursuant to the instructions 
of the Board remand for the purpose of ascertaining the 
nature and etiology of the veteran's left arm disability in 
general, and in particular, whether the veteran developed 
additional disability of the left forearm as the result of VA 
surgeries in September 1991, May 1992, and thereafter, and if 
so, whether such additional disabilities were caused by fault 
on the part of VA, or an event that was not reasonably 
foreseeable.  

It is noted in that regard that the veteran's representative 
has challenged the thoroughness of the medical record review 
conducted by the VA physician who conducted the June 2004 
examination, arguing that the examiner had conceded in the 
report that the surgical records of the second surgery had 
not been found amongst the claims file and medical records 
that were reviewed.  In light of the ultimate conclusion 
reached by the VA examiner, namely that there was no current 
left forearm disability (as will be explained in greater 
detail below), the Board finds that any failure on the part 
of the examiner or VA with regard to the scope of the 
historical record reviewed must be considered harmless error.  
In other words, even the most minute and detailed review of 
the veteran's medical history would not have allowed the VA 
examiner to find a current left forearm disability where he 
had found none without a review of that history.  

Essentially, the Board finds no basis to believe that an 
additional examination would result in the finding of a 
current additional left forearm disability.  With respect to 
current findings, the report of the examination looks 
complete on its face in that the opinions requested were 
obtained and the rationale for the opinions were provided 
following a thorough physical examination and complete 
diagnostic testing.  There is no indication that additional 
examination is necessary for the fair adjudication of the 
veteran's claim.  38 U.S.C.A. § 5103A.  

It is further noted that in the Board's April 2004 remand, 
the RO was requested to obtain copies of the veteran's 
treatment records created since the early 1990's.  To that 
end, in its April 2004 letter, the RO requested that the 
veteran provide information regarding any treatment that the 
veteran had received since 1990.  The veteran responded to 
this request for information and the VA followed up on the 
veteran's response.  All the VCAA requires is that the duty 
to notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  The Board notes in this regard that the veteran 
has indicated that he has been in receipt of Social Security 
Administration (SSA) benefits since 1992 based partly upon 
the severity of his left forearm disability.  Although the RO 
has not obtained the SSA medical records that were used to 
formulate the 1992 SSA decision, in light of the dispositive 
finding in this case that there is no current disorder of the 
left forearm, obtaining medical records from as remote as 
1992 would not be probative of the issue of whether the 
veteran has a current disability.  

Consequently, it does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim of entitlement to disability 
benefits under 38 U.S.C.A. § 1151.  Accordingly, the Board 
will proceed with appellate review.

Criteria

38 U.S.C.A. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996).  The purpose of the last 
amendment is, in effect, to set aside the decision of the 
United States Supreme Court in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552, 130 L. Ed. 2d 462 (1994), in which the 
Supreme Court held that VA's interpretation of 38 U.S.C.A. 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.

In pertinent part, 38 U.S.C.A. § 1151 (West 2002) now reads 
as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

When a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, the veteran filed his § 1151 claim in August 
2000.  Accordingly, the post October 1, 1997 version of the 
law and regulation must be applied.  See VAOPGCPREC 40-97 
[all Section 1151 claims which were filed after October 1, 
1997, must be adjudicated under the statutory provisions 
currently in effect, which essentially require a showing of 
negligence or fault on the part of VA].

Analysis

The veteran has argued that he has a left forearm disorder 
that he attributes to surgery that he had at the VA hospital 
in September 1991 and May 1992.  In particular, he has 
alleged that because a particle of metal was left in his 
forearm during one of the surgeries, he does not have 
complete use of that arm.  

The veteran's medical history revealed that surgery was 
performed at a VA hospital in September 1991 on the left 
forearm based upon complaints from the veteran of arm and 
hand weakness with difficulty in grasping and opposition of 
the thumb, index, and middle fingers.  The diagnosis was left 
anterior interosseous nerve compression.  The procedure 
performed was decompression of the left anterior interosseous 
nerve.  There was no indication of complications in the 
procedure, or reports of a metallic particle having been left 
in the arm.  

VA hospital records from May 1992 show that the veteran 
underwent a tendon transfer of the left brachioradialis to 
the flexor pollicis longus tendon following complaints of an 
inability to flex the left thumb and a diagnosis of anterior 
interosseous syndrome.  An x-ray prior to the procedure 
revealed a small metallic particle in the soft tissue of the 
left forearm.  The etiology of the particle was not shown in 
any of the medical evidence of record.  There was no 
indication of complications in the procedure.  Follow-up 
study in July 1992 revealed that the veteran's left hand was 
functional for daily use.  He was discontinued from 
outpatient treatment with a notation that goals had been 
achieved.  Follow-up in August 1992 and September 1992 
revealed the veteran was doing well with good strength, but 
complained of uncoordinated movement in the left arm.  

A private medical treatment report dated in February 1994 
documented the veteran's complaints of constant pain in his 
left forearm.  He complained further of weakness of his left 
hand grip, and difficulty grasping.  Following examination, 
the diagnoses were chronic left anterior interosseous median 
nerve entrapment syndrome; chronic tendonitis of the left 
forearm, hand, and wrist; status-post surgical release of 
entrapped left anterior interosseous median nerve in April 
1991; status-post left flexor forearm z-plasty surgery; and 
depression.  Outpatient physical therapy and nonsteroidal 
anti-inflammatory medication were prescribed.  

The veteran filed the current claim for Section 1151 benefits 
in August 2000.  

In June 2004, the veteran underwent VA examination for the 
express purpose of determining whether he had developed 
additional disability of the left forearm that was caused by 
negligent VA treatment, or resulted in a not reasonably 
foreseeable event.  The veteran's claims file and medical 
records were reviewed in conjunction with the examination.  A 
complete physical examination was conducted, including range 
of motion and strength studies.  Diagnostic studies included 
x-rays that revealed a normal left forearm, but a small 
metallic foreign body in the soft tissues more close to the 
surface, but on the dorsal side of the forearm.  His complete 
medical history was set out in the report of the examination.  

Following examination, the examiner noted the veteran's 
history of subjective complaints of weakness and difficulty 
moving the left thumb without any injuries was followed by 
surgical intervention on two occasions to relieve the 
compression syndrome over the nerve in the left forearm.  The 
examiner noted that currently, both the scars of the left 
forearm were well-healed, and satisfactorily oriented without 
any adhesion or tenderness.  There was no atrophy over the 
forearm and the hand function was full with good grip 
strength.  The range of motion of the wrist was described as 
powerful and 5/5.  There was no neurological deficiency and 
no evidence of carpal tunnel syndrome.  The small metal 
fragment in the soft tissue of the dorsal surface was noted 
(having been revealed by x-ray), without comment as to its 
etiology.  It was the examiner's opinion that there was no 
evidence of any residual of nerve damage in the left forearm.  
There was noted to have been satisfactory power of the finger 
joints as well as the thumb.  The veteran's pinching and grip 
strength were described as adequate, and the length of the 
thumb flexor and extensors were normal.  There was found no 
sensory impairment.  The scars were described as healthy 
looking, and smooth without any adhesion or tenderness.  The 
examiner concluded that the veteran does not have additional 
disability of the left forearm as a result of VA surgeries.  
The examiner further opined that there was no evidence of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instances of fault on the part of VA in 
furnishing hospital care to the veteran.  The examiner 
provided as a rationale for the opinion the stated fact that 
the veteran has satisfactory power of his grip and pinch; all 
of the muscles of the forearm are functioning normally; and 
there is no evidence of atrophy or lack of function.  

After reviewing the evidence of record, the Board finds that 
the competent evidence establishes that the veteran does not 
currently have a left forearm disability related to his VA 
surgeries in September 1991, May 1992, or otherwise.  In 
reaching this conclusion, the Board finds most probative the 
June 2004 VA examination report and opinions.  

The VA examiner who conducted the June 2004 examination did 
so for the express purpose of determining whether the veteran 
had a left forearm disability that could be related to the 
September 1991 and May 1992 VA surgeries.  Following 
extensive reviews of the veteran's medical history, and 
thorough examination and testing, the examiner unequivocally 
concluded that the veteran did not have a left forearm 
disorder.  

Significantly, the examiner's review of the claims folder, 
including the extensive medical records, provided an 
acknowledgement that the veteran did have a left forearm 
disorder in the past for which he underwent VA surgical 
repair.  In the face of that history, however, the examiner 
failed to find a current left forearm disability.  The 
veteran's representative has taken exception to the 
examination report arguing that the examiner did not account 
for the metallic object found in the veteran's forearm.  
Without conceding that the metallic object is associated with 
prior VA surgery, it is significant to note that by simply 
noting its existence, the 2004 VA examiner did take into 
account the metallic fragment, but did not associate any 
disability related to it.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the basis 
of the symptoms of a disability.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In the absence of proof 
of a present disability there can be no valid claim.  Brammer 
at 225 (1992).  

Just as in the case of a claim of service connection, a claim 
for disability compensation under 38 U.S.C.A. § 1151 must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer at 
225 (1992).  In this case, the preponderance of the evidence 
weighs against the proposition that the veteran has a left 
forearm disorder.  

The Board recognizes the veteran's assertions that he 
currently has a left forearm disorder that he associates 
primarily with a metallic fragment.  The Board is also 
sympathetic to the veteran's complaints of pain associated 
with his alleged disorder.  The Court has held, however, that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  This 
principle is applicable to the current case.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  There is no current 
underlying diagnosis in this case, including a diagnosis 
associated with the existing metal fragment.  

The Board notes that where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  Again, the opinions reached by the 2004 VA 
examiner are highly probative since they are based on a 
review of medical records, as well as a thorough history and 
examination.  

Since the record does not reflect that the veteran possesses 
the medical training and expertise necessary to render an 
opinion as to any additional disability caused by VA 
treatment, his lay statements are of no probative value.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)). Further, the veteran 
has provided no medical evidence nor described the location 
of any such evidence that would show that he has a current 
left forearm disability due to VA surgery, or otherwise.  The 
preponderance of the evidence is against the veteran's claim 
of entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151, for a left forearm 
disorder.  As such, the Board must deny his claim.


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a left forearm disorder 
is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


